              Case 2:19-cr-00132-HCM-RJK Document 9 Filed 07/29/19 Page 1 of 1 PageID# 14
CR96C.'^ AO 470 (Rev. 12/03) Order of Temporary Detention


                                                                                                                                      FILED
                                                                                                                              IN OPEN COURT

                                      United States District Court
                   EASTERN                                             District of                                   VI                 9 2019
                                                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                                                             NORFOLK. VA
                   UNITED STATES OF AMERICA



                                                                             ORDER OF TEMPORARY DETENTION

                                                                               PENDING HEARING PURSUANT TO

                                     V.                                                    BAIL REFORM ACT



                             Joshua White                                     Case No. 2:19crl32

                               Defendant




         Upon motion of the,                                                             United States

detention hearing is set for                                                    *at                              5.'00_
                                                       uate                                                       Time

before                                              United States Magistrate Judge
                                                             ^ame ofJudicial Officer
                                                                  Norfolk. Virginia
                                                            Location ofJudicial Officer


Pending this hearing, the defendant shall be held in custody by (the United States marshal)


                                                              Other Custodial Official


Date:               H           - /9
                                                                                                                 Judge
     If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the Government,
or up to five days upon motion of the defendant. 18 U.S.C.§ 3142(0(2).
     A hearing is required whenever the conditions set forth in 18 U.S.C.§ 3142(0         present. Subsection (1)sets forth the grounds that may be
asserted only by the attorney for the Government; subsection (2)states that a hearing is mandated upon the motion of the attorney for the
Government or upon the judicial officer's own motion if there is a serious risk that the defendant(a) will flee or(b) will obstruct or attempt to
obstruct justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate a prospective witness or juror.
